2600 One Commerce Square Philadelphia, PA19103-7098 T:(215) 564-8099 F:(215) 564-8120 August 30, 2011 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attn:Filing Desk Re: Voyageur Mutual Funds III (the “Trust”) File Nos. 002-95928 and 811-04547 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the forms of Prospectuses and Statement of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from those filed in Post-Effective Amendment No. 56 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment was filed with the U.S. Securities and Exchange Commission electronically on August 26, 2011, with an effective date of August 29, 2011. Please direct questions or comments relating to this filing to me at the above-referenced telephone number. Very truly yours, /s/ Jonathan M. Kopcsik Jonathan M. Kopcsik cc:Jerel A. Hopkins Bruce G. Leto
